 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MIAD KARIMI, et al.,
11                                                        Case No.: 2:18-cv-02254-APG-NJK
             Plaintiff(s),
12                                                                       Order
     v.
13                                                                  [Docket No. 28]
     YORK RISK SERVICES GROUP, INC., et
14   al.,
15           Defendant(s).
16          Plaintiffs filed an initial early case conference list of witnesses and documents. Docket
17 No. 28. Discovery-related documents should not be filed unless ordered by the Court. See Local
18 Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case.
19 Accordingly, the Court STRIKES the above referenced document, and instructs the parties to
20 refrain from filing discovery documents on the docket in the future absent a Court order that they
21 do so.
22          IT IS SO ORDERED.
23          Dated: February 20, 2019
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                    1
